DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/02/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 1, 7, 12-14, and 16-18 as set forth in the Non-Final Rejection filed 11/05/20 is overcome by the Applicant’s amendments.

Examiner’s Note
4.	The Office has relied upon the Machine English translation of KR 10-1123047 as the English equivalent of WIPO publication WO 2012/148127 A2 (herein referred to as “Kim et al.”).

Allowable Subject Matter
5.	Claims 1-18 are allowed.
	The closest prior art is provided by Kim et al. (WO 2012/148127 A2), which discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0206]); the light-emitting comprises dopant material in combination with host material ([0015], [0234]-

    PNG
    media_image1.png
    291
    759
    media_image1.png
    Greyscale

([22]) with m = 1-2 ([0025]).  An embodiment is disclosed:

    PNG
    media_image2.png
    118
    197
    media_image2.png
    Greyscale

(page 10).  However, it is the position of the Office that neither Kim et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the nature and position of the specific substituent groups attached to the polycyclic group.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786